Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 12/23/20 regarding application 16/280,705, in which claims 1, 6, 8, 13, 15, and 19 were amended and claims 3, 7, 10, 14, and 17 were cancelled. Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are pending and have been considered.

Response to Arguments
Amended independent claims 1, 8, and 15 overcome the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections of claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 based on Hollier, Xiao, and Plapous, and so they are withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 8, and 15 is Hollier et al. (WO 97/05730). Hollier discloses a method for evaluating speech quality, comprising: receiving speech data to be evaluated (real data can be supplied from the source 2 to the vocal tract analysis system, page 10 lines 25-27); extracting evaluation features of the speech data to be evaluated (parameters generated by the vocal tract analysis, page 11 lines 2-3); and performing, by a processor, quality evaluation to the speech data to be evaluated according to the evaluation features of the speech data to be evaluated and a 

A combination or modification of Hollier and the other prior art of record would not have resulted in the limitations of claims 1, 8, and 15, and therefore claims 1, 8, and 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2, 4-6, 9, 11-13, 16, and 18-20 are allowable because they further limit allowable parent claims 1, 8, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 



/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                     01/14/21